Exhibit 10.22
 

 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.


----------------
HealthWarehouse.com, Inc.


FORM OF COMMON STOCK PURCHASE WARRANT


Number of shares:
150,000
   
Holder:
Melrose Capital Advisors, LLC
   
Grant Date:
March 28, 2014
   
Expiration Date:
March 28, 2019
   
Exercise Price Per Share:
$0.35 (Thirty-five cents per share)



HealthWarehouse.com, Inc., a corporation organized and existing under the laws
of the State of Delaware (the "Company"), hereby certifies that, for value
received, Melrose Capital Advisors, LLC, or its registered assigns or permitted
transferees (the "Warrant Holder"), is entitled, subject to the terms set forth
below, to purchase from the Company 150,000 shares, as adjusted from time to
time as provided in Section 6 hereof, of common stock, $0.001 par value (the
"Common Stock"), of the Company (each such share, a "Warrant Share" and all such
shares, the "Warrant Shares") at a price of $0.35 (thirty-five cents) per
Warrant Share (the "Exercise Price"), at any time and from time to time from and
after the date hereof and through and including 5:00 p.m. New York City time on
March 28, 2019 (the "Expiration Date"), and subject to the following terms and
conditions.  This Warrant is being issued to the Warrant Holder pursuant to that
certain Subscription Agreement, dated as of March 28, 2014, by and between the
Company and the Warrant Holder (the “Subscription Agreement”).  All capitalized
terms used but not otherwise defined herein have the meanings given to them in
the Subscription Agreement.


1.              Registration of Warrant.  The Company shall register this
Warrant upon records to be maintained by the Company for that purpose (the
"Warrant Register"), in the name of the record Warrant Holder hereof from time
to time.  The Company may deem and treat the registered Warrant Holder of this
Warrant as the absolute owner hereof for the purpose of any exercise hereof or
any distribution to the Warrant Holder, and for all other purposes, and the
Company shall not be affected by notice to the contrary.


2.              Investment Representation.  The Warrant Holder by accepting this
Warrant represents that the Warrant Holder is acquiring this Warrant for its own
account or the account of an accredited investor affiliate for investment
purposes and not with the view to any offering or distribution and that the
Warrant Holder will not sell or otherwise dispose of this Warrant or the
underlying Warrant Shares in violation of applicable securities laws. Subject to
Section 10 hereof, the Warrant Holder acknowledges that the certificates
representing any Warrant Shares will bear a legend indicating that they have not
been registered under the United States Securities Act of 1933, as amended (the
"1933 Act") and may not be sold by the Warrant Holder except pursuant to an
effective registration statement or pursuant to an exemption from registration
requirements of the 1933 Act and in accordance with federal and state securities
laws.


3.             Validity of Warrant and Issue of Shares.  The Company represents
and warrants that this Warrant has been duly authorized and validly issued and
warrants and agrees that all of Common Stock that may be issued upon the
exercise of the rights represented by this Warrant will, when issued upon such
exercise, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges with respect to the issue thereof. The
Company further warrants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will at all
times have authorized and reserved a sufficient number of Common Stock to
provide for the exercise of the rights represented by this Warrant.


4.              Registration of Transfers and Exchange of Warrants.


a.  All or any portion of this Warrant shall be assignable or transferable by
Warrant Holder to a subsidiary, parent, general partner, limited partner,
retired partner, affiliate, member or retired member, or stockholder of a Holder
that is a corporation, partnership or limited liability company,  subject to
such terms and conditions with respect to such assignment or transfer as Warrant
Holder shall determine.
 
 
 
 


 
Page 1 of 8

--------------------------------------------------------------------------------

 
 
 

 


b.  Subject to compliance with the legend set forth on the face of this Warrant,
the Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 12.  Upon any such registration or transfer,
a new warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new warrant, a "New Warrant"), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder.  The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.


c.  This Warrant is exchangeable, upon the surrender hereof by the Warrant
Holder to the office of the Company specified in or pursuant to Section 12 for
one or more New Warrants, evidencing in the aggregate the right to purchase the
number of Warrant Shares which may then be purchased hereunder.  Any such New
Warrant will be dated the date of such exchange.


5.              Exercise of Warrants.


a.  Upon surrender of this Warrant with the Form of Election to Purchase
attached hereto duly completed and signed to the Company, at its address set
forth in Section 12, and upon payment and delivery of the Exercise Price per
Warrant Share multiplied by the number of Warrant Shares that the Warrant Holder
intends to purchase hereunder, in lawful money of the United States of America,
in cash or by certified or official bank check or checks, to the Company, all as
specified by the Warrant Holder in the Form of Election to Purchase, the Company
shall promptly (but in no event later than 7 business days after the Date of
Exercise (as defined herein)) issue and deliver or cause to be issued  and cause
to be delivered to or upon the written order of the Warrant Holder and in such
name or names as the Warrant Holder may designate (subject to the restrictions
on transfer described in the legend set forth on the face of this Warrant), a
stock certificate for the number of Warrant Shares issuable upon such exercise,
with such restrictive legend as required by the 1933 Act.  Any person so
designated by the Warrant Holder to receive Warrant Shares shall be deemed to
have become holder of record of such Warrant Shares as of the Date of Exercise.
In connection with such exercise, the Warrant Holder, or such person so
designated by the Warrant Holder in accordance with this paragraph, shall be
deemed a stockholder of record with respect to the Warrant Shares purchaser
pursuant to such exercise, with all rights of a stockholder, including voting
rights and rights to receive dividends.


b.          A "Date of Exercise" means the date on which the Company shall have
received (i) this Warrant (or any New Warrant, as applicable), with the Form of
Election to Purchase attached hereto (or attached to such New Warrant)
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Warrant Shares so indicated by the Warrant Holder to be
purchased.


c.          This Warrant shall be exercisable at any time and from time to time
for such number of Warrant Shares as is indicated in the attached Form of
Election To Purchase.  If less than all of the Warrant Shares which may be
purchased under this Warrant are exercised at any time, the Company shall issue
or cause to be issued, at its expense, a New Warrant evidencing the right to
purchase the remaining number of Warrant Shares for which no exercise has been
evidenced by this Warrant.


d.          Cashless Exercise. The Warrant Holder may, in its sole discretion,
exercise this Warrant in whole or in part and, in lieu of making the cash
payment otherwise contemplated to be made to the Company upon such exercise in
payment of the aggregate Exercise Price, elect instead to receive upon such
exercise the "Net Number" of shares of Common Stock determined according to the
following formula (a "Cashless Exercise"):


Net Number =       (A x B) -- (A x C)
  B


For purposes of the foregoing formula:


A = the total number of shares with respect to which this Warrant is then being
exercised.


B = the closing sale price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Form of Election to
Purchase (the "Closing Price").


C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.


e.  Deemed Exercise.  If, at the Expiration Date for any Warrant Shares, this
Warrant has not theretofore been exercised with respect to such Warrant Shares,
and the Closing Price on the business day immediately prior to the Expiration
Date is greater than the Exercise Price, then the Warrant Holder shall be deemed
to have exercised this Warrant in whole with respect to such Warrant Shares
immediately prior to such Expiration Date and shall be deemed to have elected to
pay the aggregate Exercise Price pursuant to paragraph d. (Cashless Exercise) of
this Section 5, and the Date of Exercise with respect to such deemed exercise
shall be the date on which such Expiration Date occurs.
 
 
 


 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
 


6.              Adjustment of the Number of Shares.  The character of the shares
of stock or other securities at the time issuable upon exercise of this Warrant,
are subject to adjustment upon the occurrence of the following events, and all
such adjustments shall be cumulative:


a.          Adjustment for Stock Splits, Stock Dividends, Recapitalizations,
Etc.  The Exercise Price and the number of shares of Common Stock or other
securities at the time issuable upon exercise of this Warrant shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
of shares, reclassification, recapitalization or other similar event affecting
the number of outstanding shares of stock or securities.


b.          Reserved


c.          Reserved


d.          Distributions of Other Property.  If, at any time while this Warrant
remains outstanding and unexpired with respect to any Warrant Shares, the
Company shall distribute to all holders of Company Common Stock (including any
such distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) evidences of its indebtedness or assets
(excluding ordinary cash dividends or distributions payable out of consolidated
earnings or earned surplus and dividends or distributions referred to in
paragraph (a) of this Section 6), then, in lieu of an adjustment to the number
of shares Company Common Stock purchasable upon the exercise of this Warrant,
the Warrant Holder, upon the exercise hereof at any time after such distribution
shall be entitled to receive from the Company the stock or other securities to
which the Warrant Holder would have been entitled if the Warrant Holder had
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided in this Section 6.


e.          Certificate as to Adjustments.  In case of any adjustment or
readjustment in the number or kind of securities issuable on the exercise of
this Warrant, or the Exercise Price, the Company will promptly give written
notice thereof (but in no event later than 5 business days thereafter) to the
holder of this Warrant in the form of a certificate, certified and confirmed by
the Board of Directors of the Company, setting forth such adjustment or
readjustment and showing in reasonable detail the facts upon which such
adjustment or readjustment is based.


7.               Fractional Shares.  The Company shall not be required to issue
or cause to be issued fractional Warrant Shares on the exercise of this
Warrant.  The number of full Warrant Shares that shall be issuable upon the
exercise of this Warrant shall be computed on the basis of the aggregate number
of Warrants Shares purchasable on exercise of this Warrant so presented.  If any
fraction of a Warrant Share would, except for the provisions of this Section 7,
be issuable on the exercise of this Warrant, the Company shall, at its option,
(i) pay an amount in cash equal to the Exercise Price multiplied by such
fraction or (ii) round the number of Warrant Shares issuable, up to the next
whole number.


8.               Sale or Merger the Company.  The Company will give Warrant
Holder 15-day written notice before the event of a sale of all or substantially
all of the assets of the Company or the merger or consolidation of the Company
in a transaction in which the Company is not the surviving entity (a
"Fundamental Transaction").  The Company shall not enter into or be party to
such Fundamental Transaction unless the surviving entity assumes in writing all
of the obligations of the Company under this Warrant pursuant to written
agreements in form and substance satisfactory to the Warrant Holder and approved
by the Warrant Holder prior to such Fundamental Transaction, including
agreements to deliver to the Warrant Holder in exchange for this Warrant a
security of the surviving entity evidenced by a written instrument substantially
similar in form and substance to this Warrant, including, without limitation, an
adjusted exercise price equal to the value for the shares of Common Stock
reflected by the terms of such Fundamental Transaction, and exercisable for a
corresponding number of shares of capital stock equivalent to the shares of
Common Stock acquirable and receivable upon exercise of this Warrant (without
regard to any limitations on the exercise of this Warrant) prior to such
Fundamental Transaction, and satisfactory to the Warrant Holder.


9.               Issuance of Substitute Warrant.   In the event of a merger,
consolidation, recapitalization or reorganization of the Company or a
reclassification of Company shares of stock, which results in an adjustment to
the number of shares subject to this Warrant hereunder, the Company agrees to
issue to the Warrant Holder a substitute Warrant reflecting the adjusted number
of shares upon the surrender of this Warrant to the Company.


10.             Listing of Shares.   The Company shall promptly secure the
listing of all of the Warrant Shares issuable hereunder upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed (subject to official notice of issuance) and shall
maintain, so long as any other shares of Common Stock shall be so listed, such
listing of Warrant Shares.


11.            Noncircumvention. The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Warrant Holder. Without limiting the generality of the foregoing,
the Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of the this Warrant, 100% of the number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
this Warrant  (without regard to any limitations on exercise).
 
 
 

 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 

 


12.              Notice.  All notices and other communications hereunder shall
be in writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission followed by registered or certified mail
confirmation; (iii) on the date delivered by an overnight courier service; or
(iv) on the third business day after it is mailed by registered or certified
mail, return receipt requested with postage and other fees prepaid as follows:
 
If to the Company:
 
HealthWarehouse.com, Inc.
7107 Industrial Road
Florence, KY 42042
Fax: (866) 821-3784
Attn: Chief Executive Officer


with a copy (for informational purposes only) to:


Mark J. Zummo, Esq.
Kohnen & Patton LLP
800 PNC Center
201 E. Fifth Street
Cincinnati, OH 45202
Telephone:  (513) 381-0656
Fax: (513) 381-5823


If to the Warrant Holder:


Melrose Capital
c/o Statman, Harris & Eyrich, LLC
441 Vine Street, 37th Floor
Cincinnati, Ohio  45202


With a copy (for informational purposes only) to:


Statman, Harris & Eyrich, LLC
441 Vine Street, 37th Floor
Cincinnati, Ohio  45202
Attn:  Fern Goldman
 
13.             Loss of Warrant.  Upon receipt by the Company of satisfactory
evidence of loss, theft, destruction or mutilation of this Warrant and of
indemnity satisfactory to the Company, and upon surrender and cancellation of
this Warrant, if mutilated, the Company shall execute and deliver a new Warrant
of like tenor and date and any such lost, stolen or destroyed Warrant shall
thereupon become void.


14.             Miscellaneous.


a.            This Warrant shall be binding on and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  This
Warrant may be amended only in writing and signed by the Company and the Warrant
Holder.


b.           Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.


c.            This Warrant shall be governed by, construed and enforced in
accordance with the internal laws of the State of Delaware without regard to the
principles of conflicts of law thereof.  Each party irrevocably submits and
consent to the exclusive jurisdictions of the United States District Courts of
the State of Delaware, or, if such court does not have jurisdiction or will not
accept jurisdiction, in any court of general jurisdiction in the State of
Delaware, and hereby agrees that such courts shall be the exclusive proper forum
for the determination of any dispute arising hereunder.


d.            The headings herein are for convenience only, do not constitute a
part of this Warrant and shall not be deemed to limit or affect any of the
provisions hereof.


e.            In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
 
 
 


 
Page 4 of 8

--------------------------------------------------------------------------------

 






f.            The Warrant Holder shall not, by virtue hereof, be entitled to any
voting or other rights of a shareholder of the Company, either at law or equity,
and the rights of the Warrant Holder are limited to those expressed in this
Warrant.


g.            The remedies provided in this Warrant shall be cumulative and in
addition to all other remedies available under this Warrant, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
nothing herein shall limit the right of the Warrant Holder to pursue actual
damages for any failure by the Company to comply with the terms of this Warrant.
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Warrant Holder and that the remedy at law for any
such breach may be inadequate. The Company therefore agrees that, in the event
of any such breach or threatened breach, the holder of this Warrant shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.  If any action, suit, or
other proceedings is instituted concerning or arising out of this Warrant, the
prevailing party shall recover all of such party's costs and reasonable
attorney's fees incurred in each such action, suit, or other proceeding,
including any and all appeals or petitions from any such action, suit or other
proceeding.


h.            From and after the date of this Warrant, upon the request of the
Warrant Holder or the Company, the Company and the Warrant Holder shall execute
and deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Warrant.


 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 


 
Page 5 of 8

--------------------------------------------------------------------------------

 




 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the Grant Date first above stated.

Healthwarehouse.com, Inc.
 
 
 
 
 
By: /s/   Lalit
Dhadphale                                                             
Name:   Lalit Dhadphale, President
 
 
 
 
 
 

 


 
Page 6 of 8

--------------------------------------------------------------------------------

 


 
 
FORM  OF  ELECTION  TO  PURCHASE


(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant)


To:  HealthWarehouse.com, Inc.


In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase _____________ shares of
Common Stock ("Common Stock"), $0.___ par value, of HealthWarehouse.com, Inc.
and encloses one warrant and $____________ for each Warrant Share being
purchased or an aggregate of $_____________ in cash or certified or official
bank check or checks, which sum represents the aggregate Exercise Price (as
defined in the Warrant) together with any applicable taxes payable by the
undersigned pursuant to the Warrant. The undersigned requests that certificates
for the shares of Common Stock issuable upon this exercise be issued in the name
of:
 
 
__________________________________


__________________________________


__________________________________
(Please print name and address)








___________________________________
(Please insert Social Security or Tax Identification
Number)
 
 
If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:
 
 
__________________________________


__________________________________


__________________________________
(Please print name and address)
 
 
Dated:  __________________




Name of Warrant Holder:
 
 
 
(Print)       __________________________________
 
(By:)          __________________________________
 
(Name:)     __________________________________
 
(Title:)       __________________________________
 
Signature must conform in all respects to name of Warrant
Holder as specified on the face of the Warrant
 
 
 




 
Page 7 of 8

--------------------------------------------------------------------------------

 














FORM OF ASSIGNMENT PURSUANT TO SECTION 4(a)


(To be executed by the registered holder if such holder desires to transfer the
Warrant Certificate.)

FOR VALUE RECEIVED hereby sells, assigns and transfers unto


 
 
____________________________________________________________
(Please print name and address of transferee)
 
 
this Warrant Certificate, together with all right, title and interest therein,
and hereby irrevocably constitutes and appoints
__________________________________________ Attorney, to transfer the within
Warrant Certificate on the books of the within-named Company, with full power of
substitution.

 
Dated:  ______________


 
 
 
Signature: __________________________________________________________
(Signature must confirm in all respects to name of holder as specified on the
face of the
Warrant Certificate.)
 
__________________________________________________________________
(Insert Social Security or Other Identifying Number of Assignee).
 
 
 

 




 
Page 8 of 8

--------------------------------------------------------------------------------

 

